Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 1 of 17

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MELISSA J. BENTLEY,
Plaintiff,
V. 19-CV-00739 (JLS)

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

DECISION AND ORDER

On June 6, 2019, Plaintiff Melissa J. Bentley brought this action under the
Social Security Act (“the Act”), seeking review of the determination by the
Commissioner of Social Security (“Commissioner”) that she was not disabled. Dkt.
1. On October 28, 2019, Bentley moved for judgment on the pleadings. Dkt. 8. On
January 27, 2020, the Commissioner responded and cross-moved for judgment on
the pleadings. Dkt. 12. On February 14, 2020, Bentley replied. Dkt. 13.

For the reasons stated below, this Court grants Bentley's motion in part and

denies the Commissioner's cross-motion.

PROCEDURAL HISTORY

 

On January 14, 2016, Bentley applied for Supplemental Security Income
(“SSI”) and Disability Insurance Benefits (“DIB”). Dkt. 8-1, at 2. She claimed she
had been disabled since December 31, 2011, due to degenerative changes of the

lumbar spine and thoracic spine, right knee abnormalities, obesity, and major
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 2 of 17

depressive disorder. Id. at 2, 4. On March 30, 2016, Bentley received notice that
her application was denied because she was not disabled under the Act. Id. at 2.
She requested a hearing before an administrative law judge (“ALJ”), which occurred
on June 26, 2018. Id. At the hearing, Bentley amended her alleged onset date to
January 14, 2016 and withdrew her DIB application. Id. The ALJ then issued a
decision on July 30, 2018 regarding the SSI application, confirming the finding that
Bentley was not disabled. Dkt. 6, at 25. Bentley appealed the ALJ’s decision, and
the Appeals Council affirmed the ALJ’s decision on April 9, 2019. Dkt. 8-1, at 2.
Bentley then commenced this action.

LEGAL STANDARD

 

I. District Court Review

The scope of review of a disability determination involves two levels of
inquiry. See Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). First, the Court
must “decide whether [the Commissioner] applied the correct legal principles in
making the determination.” Id. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the .. . regulations and in accordance with
the beneficent purposes” of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such

relevant evidence as a reasonable mind might accept as adequate to support a
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 3 of 17

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations
and citations omitted). The Court does not “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (internal
quotations and citations omitted). But “the deferential standard of review for
substantial evidence does not apply to the Commissioner's conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if “a reasonable basis
for doubt whether the ALJ applied correct legal principles” exists, applying the
substantial evidence standard to uphold a finding that the claimant was not
disabled “creates an unacceptable risk that a claimant will be deprived of the right
to have her disability determination made according to correct legal principles.”
Johnson, 817 F.2d at 986.
II. Disability Determination

In denying Bentley’s application, the ALJ evaluated Bentley's claim under
the Social Security Administration’s five-step evaluation process for disability
determinations. See 20 C.F.R. § 416.920(a)(2). At the first step, the ALJ
determines whether the claimant currently is engaged in substantial gainful
employment. Jd. § 416.920(a)(4)q). Ifso, the claimant is not disabled. Id. If not,
the ALJ proceeds to step two. Id. § 416.920(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. § 416.920(a)(4)@i). If there are no severe impairments, the
claimant is not disabled. Id. If there are any severe impairments, the ALJ proceeds

to step three. Id. § 416.920(a)(4).
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 4 of 17

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations. Id. § 416.920(a)(4)(iii). If the claimant’s severe impairment or
combination of impairments meets or equals an impairment listed in the
regulations, the claimant is disabled. Id. § 416.920(a)(4)(iii). But if the ALJ finds
that no severe impairment or combination of impairments meets or equals any in
the regulations, the ALJ proceeds to step four. Id. § 416.920(a)(4).

As part of step four, the ALJ first determines the claimant’s residual
functional capacity (“RFC”). See id. § 416.920(a)(4)(iv); id. § 416.920(d)-(e). The
RFC is a holistic assessment of the claimant that addresses the claimant’s medical
impairments—both severe and non-severe—and evaluates the claimant’s ability to
perform physical or mental work activities on a sustained basis, notwithstanding
limitations for her collective impairments. See id. § 416.945. After determining the
claimant’s RFC, the ALJ completes step four. Jd. § 416.920(e). Ifthe claimant can
perform past relevant work, she is not disabled and the analysis ends.

Id. § 416.920). But if the claimant cannot perform past relevant work, the ALJ
proceeds to step five. Id. § 416.920(a)(4)(iv); zd. § 416.920(f.

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See id. §§ 416.920(a)(4)(v), (g); Bowen v.
Yuckert, 482 U.S. 137, 146 n.5 (1987). More specifically, the Commissioner must

prove that the claimant “retains a residual functional capacity to perform
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 5 of 17

alternative substantial gainful work which exists in the national economy.” Rosa v.
Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quoting Bapp v. Bowen, 802 F.2d 601, 604
(2d Cir. 1986)).
DISCUSSION
I. ALJ Decision

The ALJ analyzed Bentley's claim for SSI under the process above. At step
one, the ALJ found that Bentley had not engaged in “substantial gainful activity”
since the amended alleged onset date of January 14, 2016. Tr. 18.! At step two, the
ALJ found that Bentley had the following severe impairments: degenerative
changes of the lumbar spine and thoracic spine, right knee abnormalities, obesity,
and major depressive disorder. Tr. 18. At step three, the ALJ found these
impairments, alone or in combination, did not meet or medically equal any of the
impairments listed in the regulations. Tr. 14-15. At step four, the ALJ determined
that Bentley retains the RFC to perform light work. Tr. 15. Specifically, the ALJ
found that Bentley:

can occasionally kneel and squat; is limited to simple, routine tasks; can

have only occasional interaction with supervisors, coworkers or the

public; and use of judgment is limited to simple decisions when dealing
with changes in the work setting.

Id. Completing step four, the ALJ found that Bentley had no past relevant work.
Tr. 24. At step five, relying on the testimony of a vocational expert and considering

Bentley’s RFC, age, education, and work experience, the ALJ determined jobs

 

1 Dkt. 6 is the transcript of proceedings before the Social Security Administration.
All references to Dkt. 6 are denoted “Tr. __.”
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 6 of 17

existed in significant numbers in the national economy that Bentley could perform.
Id. These occupations included an electrical accessories assembler, housekeeping
cleaner, and palletizer. Tr. 24-25. Accordingly, the ALJ found that Bentley was not
disabled, as defined in the Act, from the alleged onset date through the date of the

decision. Tr. 25.

II. Whether the ALJ Properly Applied the Treating Physician Rule to the
March 2018 Opinion of Dr. Meka

Bentley argues that the ALJ improperly applied the “treating physician
rule’—particularly regarding the opinion of Dr. Naga Meka, M.D., who treated
Bentley for sixteen months. Dkt. 8-1, at 16; see Tr. 449-54. Dr. Meka provided a
March 2018 medical source statement, which opined that, in an eight-hour
workday, Bentley could lift ten pounds occasionally, five pounds frequently, sit for
five hours, stand or walk for one hour, and would require a break every two hours to
relieve pain by lying down or reclining. Tr. 449-54. According to Bentley, this
opinion provided significant functional limitations that are more restrictive than
the ALJ’s RFC determination. Dkt. 8-1, at 17; see Tr. 449-54. The ALJ assigned
“little weight” to this opinion. Tr. 23. Bentley argues that the ALJ erred by (1)
failing to assess the appropriate factors, and (2) failing to provide good reasons
while assigning “little weight” to Dr. Meka’s treating physician opinion. Dkt. 8-1, at
17-21. Bentley requests that the Court vacate the Commissioner’s decision and
remand for further administrative proceedings or reverse the decision entirely. Jd.

at 22. The Commissioner argues that the ALJ granted appropriate weight to the
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 7 of 17

medical opinion and substantial evidence supported the final decision of the ALJ.
Dkt. 12-1, at 3.

A. Assessment of Treating Physician Opinion Evidence

As Bentley’s claim was filed before March 27, 2017, the ALJ was required to
apply the treating physician rule. 20 C.F.R. § 416.927; see, e.g., Barco v. Comm’r of
Soc. Sec., 330 F. Supp. 3d 913, 918 n.2 (W.D.N-Y. 2018). If a physician has engaged
in the primary treatment of the plaintiff, “[the Act] recognizes a ‘treating physician’
rule of deference.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quoting
Green- Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)). Determining the
appropriate weight to assign a treating physician’s opinion, an ALJ must follow
specific procedures from Social Security regulations and Second Circuit precedent.
See Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019).

First, the ALJ must determine if the treating physician’s opinion is entitled
to controlling weight. Id.; see 20 C.F.R. § 416.927(c)(2). Controlling weight is
assigned to a treating physician's opinion if “the nature and severity of [an]
impairment|] is well-supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with the other substantial evidence in
[the] case record.” 20 C.F.R. § 416.927(c)(2); see Estrella, 925 F.3d at 95; Burgess,
537 F.3d at 128. “The ALJ cannot arbitrarily substitute [her] own judgment for [a]
competent medical opinion.” Rosa, 168 F.3d at 79 (quoting McBrayer v. Sec’y of

Health & Human Servs., 712 F.2d 795, 799 (2d Cir. 1983)).
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 8 of 17

Second, if the ALJ determines a treating physician’s opinion is not entitled to
controlling weight, then the ALJ must determine how much weight, if any, to give a
treating physician’s opinion. Estrella, 925 F.3d at 95. In doing so, the ALJ must
“explicitly consider” the four nonexclusive Burgess factors: “(1) the frequency,
length, nature, and extent of treatment; (2) the amount of medical evidence
supporting the opinion; (3) the consistency of the opinion with the remaining
medical evidence; and (4) whether the physician is a specialist.” Estrella, 925 F.3d
at 95-96 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)); see also
20 C.F.R. § 416.927(c)(1)-(6) (statutory basis for factors assessing weight of treating
physician’s opinion). Failure to “explicitly consider” the Burgess factors is a
procedural error. Estrella, 925 F.3d at 96.

In addition to the treating physician’s rule, courts must provide “good
reasons’ for their decision regarding the weight given to the treating physician’s
opinion. fd. “At both steps [determining controlling weight and then weight
generally], the ALJ must ‘give good reasons in its notice of determination or

23

decision for the weight it gives the treating [physician]’s ... opinion.” Jd. (quoting
Halloran v. Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004)); see also 20 C.F.R.

§ 416.927(c)(2) (statutory basis specifying that the ALJ “will always give good
reasons in [their] notice of determination or decision for the weight [they] give your
treating [physician]’s medical opinion”). When assigning weight to the treating

physician’s opinion, if the ALJ has not provided “good reasons,” courts cannot

conclude that the error was harmless. See Estrella, 925 F.3d at 96; see also Greek v.
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 9 of 17

Colvin, 802 F.3d 370, 376 (2d Cir. 2015) (“The ALJ’s failure to provide adequate
reasons for rejecting [a treating physician]’s opinion was not harmless.”). Thus, the
Second Circuit has instructed that courts should not hesitate to remand when the
ALJ does not comprehensively set forth “good reasons” for the weight assigned to a
treating physician’s opinion. Halloran, 362 F.3d at 33. But, if “a searching review
of the record” satisfies the court “that the substance of the treating physician rule
was not traversed,” the court shall affirm the ALJ’s decision. See Estrella, 925 F.3d
at 96 (quoting Halloran, 362 F.3d at 32).

B. The ALJ Erred Procedurally When Evaluating the March 2018
Opinion of Dr. Meka

Here, the ALJ assigned “little weight” to Dr. Meka’s March 2018 medical
source statement. Tr. 23. The ALJ only provided the following in her assessment of
Dr. Meka’s March 2018 opinion:

The [ALJ] gives little weight to Dr. Meka’s March 7, 2018, assessment

because it is not consistent with the record as a whole, including Dr.

Meka’s own earlier conclusion that the claimant is not a candidate for

disability.

Tr. 23. “Although substantial evidence supports the ALJ’s decision at step one to
assign less-than-controlling weight to [Dr. Meka]’s opinion, the same is not true of
its decision at step two to assign ‘little weight’ thereto.” See Estrella, 925 F.3d at
96. Because the ALJ did not assign controlling weight to Dr. Meka’s treating
physician opinion, the ALJ was required to “explicitly consider” the four Burgess
factors to determine the weight of the opinion—and failed to do so. See id. at 95.

The ALJ did not “explicitly consider” the first Burgess factor—‘“the frequency,

length, nature, and extent of treatment.” See id. at 95-96. Dr. Meka treated
9
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 10 of 17

Bentley seven separate times over a sixteen-month period. See Tr. 372, 374, 403,
406, 409, 427, 480. Nowhere in the ALJ’s decision is the length, nature, and extent
of treatment from Dr. Meka analyzed. See generally Tr. 11-25. Neither did the ALJ
discuss that Dr. Meka regularly prescribed medications for Bentley’s back pain and
lumbar disc herniation. See Tr. 372, 374, 403, 406, 409, 427, 480. The ALJ also
failed to discuss the second Burgess factor—‘“the amount of medical evidence
supporting the opinion’—and the fourth factor—‘whether the physician is a
specialist.”2 See Estrella, 925 F.3d at 95-96.

Instead, the ALJ only considered explicitly the third Burgess factor—‘“the
consistency of the opinion with the remaining medical evidence”—in the assessment
of Dr. Meka’s opinion. See Tr. 23. Dr. Meka’s March 2018 opinion may be
inconsistent with not only other medical opinions, but also his own treatment notes.
In his treatment notes, Dr. Meka stated Bentley may be “exaggerating her
symptoms.” Tr. 403, 406. Specifically, on April 21, 2017, Dr. Meka wrote, “I don’t
think she will be a candidate for disability.” Tr. 23, 415. Yet, at the same
appointments, Dr. Meka prescribed several medications to alleviate pain from the
lumbar disc herniation, including Mobic, Lyrica and Gabapentin/Neurotin. Tr. 371,
374, 408, 406, 409, 427. Based on the record, the ALJ may have concluded correctly

that Dr. Meka’s opinion was inconsistent with the other evidence. But the ALJ did

 

2 Although the ALJ did not apply the fourth Burgess factor—“whether the physician
is a specialist,”—this failure “may be harmless” because Dr. Meka was Bentley’s
primary care physician, not a specialist. Tr. 20; see Duncan v. Saul, No. 17-CV-573,
2019 WL 8219287, at *4 (W.D.N.Y. July 17, 2019) (acknowledging failure to apply
the fourth Burgess step was harmless for a primary care physician). .

10
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 11 of 17

not provide comprehensive reasoning to reach this conclusion.3 A more thorough
examination of Dr. Meka’s notes and observations—“instead of focusing only on the
evidence that did not support [Dr. Meka’s] conclusions—may have led to greater
weight being assigned to [this] opinion[].” See Duncan v. Saul, No. 17-CV-573, 2019
WL 3219287, at *4 (W.D.N.Y. July 17, 2019).

Thus, the ALJ failed to consider explicitly the factors as required.
Specifically, the ALJ erred by not discussing the frequency, length, nature, and
extent of treatment and the amount of medical evidence supporting the opinion.
The ALJ’s failure to consider explicitly the Burgess factors was a procedural error.
See Estrella, 925 F.3d at 96. Because the ALJ erred procedurally, the Court must
search the record to ensure that the treating physician rule was not traversed—‘t.e.,
whether the record otherwise provides ‘good reasons’ for assigning ‘little weight’ to
[Dr. Meka]’s opinion.” See id. (quoting Halloran, 362 F.3d at 32).

C. The ALJ Traversed the Treating Physician Rule, Failing to |
Provide Good Reasons Evaluating Dr. Meka’s March 2018 Opinion

The ALJ must comprehensively set forth “good reasons” when assigning
weight to a treating physician’s opinion. See Burgess, 537 F.3d at 129-30 (citing
Halloran, 362 F.3d at 33). The ALJ lists only one reason for assigning “little
weight” to Dr. Meka’s opinion: inconsistency with the record as a whole, citing Dr.

Meka’s prior statement that Bentley is not a candidate for disability. Tr. 23. After

 

3 If Dr. Meka’s treatment or, specifically, the March 2018 medical source statement
was unclear, the ALJ had “an affirmative duty” to contact Dr. Meka for clarification
prior to rejecting the Dr. Meka’s treating physician’s opinion. See Duncan, 2019 WL
3219287, at *5 (quoting Selian, 708 F.3d at 420).

11
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 12 of 17

a searching review of the record, the Court concludes that the substance of the
“treating physician rule” was traversed because the ALJ did not comprehensively
set forth “good reasons.”

First, the ALJ’s reasoning of inconsistency with the record as a whole is
insufficient under the regulations and case law to discount Dr. Meka’s March 2018
treating physician’s opinion. See Parker v. Comm’r of Soc. Sec. Admin., No. 18 Civ.
3814 (PAE) (HBP), 2019 WL 4386050, at *9 (S.D.N.Y. Sept. 18, 2019). Courts in
this district have previously rejected as conclusory the statement, “inconsistent with
the record as a whole,” which cannot be used as a “good reason.” See Duncan, 2019
WL 3219287, at *4-5 (concluding “inconsistent with the record as a whole” and
“consistent with the record” are conclusory statements, which cannot be considered
“good reasons’); Tuper v. Berryhill, No. 17-CV-6288P, 2018 WL 4178269, at *5
(W.D.N.Y. Aug. 31, 2018) (finding “inconsistent with the treatment record” to be far
too conclusory to constitute a “good reason”). In this case, the ALJ’s statement that
Dr. Meka’s March 2018 treating physician’s opinion was “not consistent with the
record as a whole” is not a “good reason.” See Tr. 23; Parker, 2019 WL 4386050, at
*9: Duncan, 2019 WL 3219287, at *4-5.

Furthermore, the ALJ specifically did not give “good reasons” for only citing
Dr. Meka’s April 2017 statement, which doubted whether Bentley would be a
candidate for disability. See Tr. 23. Although Dr. Meka examined Bentley seven
times over sixteen months, the ALJ cited a single statement from one examination

to support inconsistency with the record. See Tr. 23. In a 2017 treatment note, Dr.

12
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 13 of 17

Meka noted “[he] did not think [Bentley] will be [a] candidate for disability.” Tr.
411. This statement was made nearly a year before Dr. Meka’s March 2018 medical
source statement. See Tr. 23. In the same 2017 treatment note, Dr. Meka
increased Bentley's pain medication for her lumbar disc prolapse. See Tr. 410-11.
While acknowledging the April 2017 statement was not an extensive function-by-
function evaluation, the ALJ assigned “some weight” to this single statement. Tr.
23. But the ALJ provided no explanation why she gave this single statement by Dr.
Meka on April 2017 more weight and used it to discount Dr. Meka’s treating
physician’s opinion from March 2018. See Tr. 23. Nor did the ALJ acknowledge or
discuss Dr. Meka’s notes from any of the other visits, or their treatment
relationship generally. See id.

While disability is an issue reserved to the ALJ for judgment, see 20 C.F.R. §
416.927(d)(1), the Second Circuit has long held “a treating physician’s statement
that the claimant is disabled cannot itself be determinative.” See Snell v. Apfel, 177
F.3d 128, 133 (2d Cir. 1999); see also Green- Younger, 335 F.3d at 106. Similarly, the
Western District has recognized “just as a treating physician’s assertion that a
claimant is disabled does not per se establish eligibility for disability benefits, a
physician’s assertion that a claimant is not disabled is also not conclusive on the
issue of disability.” Parish v. Apfel, 70 F. Supp. 2d 279, 283-84 (W.D.N.Y. 1999)
(emphasis omitted). The ALJ’s sole reliance on the April 2017 statement does not
qualify as a “good reason” to support the ALJ’s conclusory statement of

“inconsistency with the record.” Therefore, the ALJ’s single, largely conclusory

13
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 14 of 17

statement, despite contradicting Dr. Meka’s own assessment, did not merit more
weight without “good reasons.”

Additionally, the conflicting opinion of Dr. Rosenberg, a one-time consultative
internal medicine physician, does not provide a “good reason” for diminishing Dr.
Meka’s March 2018 opinion. See Estrella, 925 F.3d at 98. Rather than addressing
Dr. Meka’s opinion on the merits, the ALJ credits a one-time consultative internal
medicine examination by Dr. Rosenberg, which was assigned “great weight.” See
Tr. 22. Within the ALJ’s analysis of Dr. Rosenberg’s findings, “great weight” is
assigned as a result of Dr. Rosenberg’s own findings and “treating source evidence
reviewed above.” Id. The Second Circuit has “frequently cautioned that ALJs
should not rely heavily on the finding of consultative physicians after a single
examination.” Estrella, 925 F.3d at 98 (citing Selian, 708 F.3d at 419); see also Cruz
vu. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990) (extensively discussing and concluding
one-time consultative examinations should be given limited weight). In the
assessment of Dr. Meka’s treating physician’s opinion, the ALJ made no effort to
reconcile the contradictory findings between the Dr. Meka and Dr. Rosenberg. Ty.
22-23; see Selian, 708 F.3d at 419 (concluding a “good reason” was not found where
the ALJ failed to reconcile a one-time consultative examination with a treating
physician’s opinion); see also Estrella, 925 F.3d at 98. Nor is the ALJ’s decision
clear on exactly what “treating source evidence reviewed above” results in assigning

“great weight” to Dr. Rosenberg. See Tr. 22. If an effort had been made to reconcile

14
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 15 of 17

the inconsistent opinions of Dr. Meka and Dr. Rosenberg, the ALJ may have
provided “good reasons.” See Estrella, 925 F.3d at 98; Selian, 708 F.3d at 419.
Finally, because the ALJ may have reached a different RFC if she had
“explicitly considered” Dr. Meka’s March 2018 treating physician’s opinion, the
Court cannot conclude that failure to apply the Burgess factors and provide “good
reasons’ was harmless. See Dunbar v. Comm’r of Soc. Sec., No. 1:18-CV-1350
(WBC), 2020 WL 1649823, at *5 (W.D.N.Y. Apr. 3, 2020) (an error applying the
treating physician rule “cannot be deemed harmless when proper application of the
treating physician rule may have led to a different conclusion”) (citing Schaal, 134
F.3d at 504-05); see also Duncan, 2019 WL 3219287, at *5; Thomas v. Colvin, 302 F.
Supp. 3d 506, 511 (W.D.N.Y. 2018) (concluding the ALJ’s error was not harmless as
the treating physicians’ opinions directly conflicted with the ALJ’s RFC, which, if
credited, may have altered the RFC). More weight assigned to Dr. Meka’s opinion
may have resulted in a different RFC, which could have altered the vocational
expert’s finding of an alternative job available for Bentley.4 See Dunbar, 2020 WL
1649823, at *5 (concluding “meaningful[] analy[sis]” of the Burgess factors,
specifically frequency, length, nature, and extent of treatment and consistency, may
have led to a different disability outcome, thus the ALJ’s failure to do so was not

harmless); Duncan, 2019 WL 3219287, at *5 (concluding failure to address three of

 

4 Questioned by Bentley’s lawyer in front of the ALJ, the vocational expert
concluded full-time work would generally not be available to someone with the
limitations set forth by Dr. Meka’s March 2018 opinion. See Tr. 76.

15
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 16 of 17

four factors was not harmless error as the ALJ may have assigned more weight to
the treating physician’s opinion, thus resulting in a different RFC).

Absent “good reasons,” the Court must conclude the ALJ’s decision traversed
the treating physician rule when considering Dr. Meka’s March 2018 opinion. See
Estrella, 925 F.3d at 98. The ALJ was required to apply the treating physician rule,
failed to consider explicitly the first and second Burgess factors and, ultimately,
only considered one Burgess factor—inconsistency with the record—in a conclusory
manner. Because the ALJ procedurally erred and then did not provide “good
reasons,” the ALJ traversed the substance of treating physician rule. See id.

This conclusion does not entitle Bentley to an outright reversal of the denial
of benefits. See Burgess, 537 F.3d at 1382. The ALJ must comprehensively weigh
Dr. Meka’s opinion using the Burgess factors and provide good reasons in the
analysis. See id.; see also Estrella, 925 F.3d at 98.

Because the ALJ did not properly apply the Burgess factors to Dr. Meka’s
treating physician’s opinion, this Court remands this case to the Commissioner for
reconsideration of Bentley’s claim consistent with the procedural mandates set forth
by the Act and Second Circuit precedent. On remand, the ALJ should “explicitly
consider” all four Burgess factors when determining the appropriate weight of Dr.
Meka’s opinion. “[Bentley] is entitled to a comprehensive statement as to what
weight is given and of good reasons for the ALJ’s decision.” See Burgess, 537 F.3d

at 132.

16
Case 1:19-cv-00739-JLS Document 15 Filed 08/12/20 Page 17 of 17

CONCLUSION
For the reasons stated above, Bentley’s motion for judgment on the pleadings
(Dkt. 8) is GRANTED in part and DENIED in part, and the Commissioner’s cross
motion for judgment on the pleadings (Dkt. 12) is DENIED. The decision of the
Commissioner is VACATED, and the matter is REMANDED for further
administrative proceedings consistent with this decision.
SO ORDERED.

Dated: August 12, 2020
Buffalo, New York

 

JOHN 1/ SINATRA, GR.
UNITED STATES DISTRICT JUDGE

 

17
